Court of Appeals
of the State of Georgia

                                                              ATLANTA, February 02, 2022

The Court of Appeals hereby passes the following order

A22I0112. DANIEL MACKENZIE v. THE STATE.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

21SC178947




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, February 02, 2022.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.